Exhibit 10.1

 

 

 

AHL SERVICES, INC.

 

1997 STOCK INCENTIVE PLAN

 

(as amended on February 18, 1998 and October 1, 2001)



--------------------------------------------------------------------------------

AHL SERVICES, INC.

 

1997 STOCK INCENTIVE PLAN

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

       

Page

--------------------------------------------------------------------------------

SECTION 1.

  

Purpose

  

1

SECTION 2.

  

Definitions

  

1

2.1  

  

“AHL”

  

1

2.2  

  

“Board”

  

1

2.3  

  

“Change in Control”

  

1

2.4  

  

“Code”

  

1

2.5  

  

“Committee”

  

1

2.6  

  

“Director”

  

1

2.7  

  

“Disability”

  

1

2.8  

  

“Fair Market Value”

  

1

2.9  

  

“ISO”

  

1

2.10

  

“Key Employee”

  

2

2.11

  

“1933 Act”

  

2

2.12

  

“Non-ISO”

  

2

2.13

  

“Option”

  

2

2.14

  

“Option Certificate”

  

2

2.15

  

“Option Price”

  

2

2.16

  

“Parent Corporation”

  

2

2.17

  

“Plan”

  

2

2.18

  

“Rule 16b-3”

  

2

2.19

  

“Stock”

  

2

2.20

  

“Subsidiary”

  

2

2.21

  

“Ten Percent Shareholder”

  

2

SECTION 3.

  

Shares Subject to Options

  

2

SECTION 4.

  

Effective Date

  

2

SECTION 5.

  

Committee

  

3

SECTION 6.

  

Eligibility

  

3

SECTION 7.

  

Grant of Options

  

3

7.1  

  

Grant of Options to Key Employees

  

3

7.2  

  

Grant of Options to Directors

  

3

7.3  

  

$100,000 Limit

  

3

SECTION 8.

  

Option Price

  

4

SECTION 9.

  

Exercise Period

  

4

SECTION 10.

  

Nontransferability

  

5

SECTION 11.

  

Securities Registration and Restrictions

  

5

SECTION 12.

  

Life of Plan

  

5

SECTION 13.

  

Adjustment

  

5

SECTION 14.

  

Sale or Merger of AHL; Change in Control

  

6

14.1

  

Sale or Merger

  

6

14.2

  

Change in Control

  

6

SECTION 15.

  

Amendment or Termination

  

6

SECTION 16.

  

Miscellaneous

  

6

16.1

  

No Shareholder Rights

  

6

16.2

  

No Contract of Employment

  

7

16.3

  

Withholding

  

7

16.4

  

Construction

  

7

16.5

  

Loans

  

7

 

 

i



--------------------------------------------------------------------------------

SECTION 1.    Purpose.

 

The purpose of this Plan is to promote the interests of AHL and its Subsidiaries
and affiliates by granting Options to purchase Stock to Key Employees and
Directors in order (a) to attract and retain Key Employees and Directors, (b) to
provide an additional incentive to each Key Employee and Director to work to
increase the value of the Stock and (c) to provide each Key Employee and
Director with a stake in the future of AHL that corresponds to the stake of each
of AHL’s shareholders.

 

SECTION 2.    Definitions.

 

Each term set forth in this Section 2 shall have the meaning set forth opposite
such term for purposes of this Plan and, for purposes of such definitions, the
singular shall include the plural and the plural shall include the singular.

 

2.1    “AHL” means AHL Services, Inc., a Georgia corporation, and any successor
to such corporation.

 

2.2    “Board” means the board of directors of AHL.

 

2.3    “Change in Control” means (a) the acquisition of the power to direct, or
cause the direction of, the management and policies of AHL by a person (not
previously possessing such power), acting alone or in conjunction with others,
whether through the ownership of Stock, by contract or otherwise, or (b) the
acquisition, directly or indirectly, of the power to vote eighty percent (80%)
or more of the outstanding Stock by a person or persons (other than a person
possessing such power on the date this Plan becomes effective or an employee
benefit plan established and maintained by AHL). For purposes of this
definition, (i) the term “person” means a natural person, corporation,
partnership, joint venture, trust, government or instrumentality of a
government, and (ii) customary agreements with or between underwriters and
selling group members with respect to a bona fide public offering of Stock shall
be disregarded.

 

2.4    “Code” means the Internal Revenue Code of 1986, as amended.

 

2.5    “Committee” means a committee that, at the Board’s discretion, shall have
at least two (2) members, each member of which shall be appointed by and shall
serve at the pleasure of the Board and shall come within the definition of a
“non-employee director” under Rule 16b-3 and an “outside director” under Section
162(m) of the Code.

 

2.6    “Director” means any member of the Board who is not an employee of AHL or
any Subsidiary of AHL.

 

2.7    “Disability” means a condition which the Committee in its discretion
determines would be treated as a total and permanent disability under Section
22(e)(3) of the Code.

 

2.8    “Fair Market Value” means (a) the closing price on any date for a share
of Stock as reported by The Wall Street Journal under the NASDAQ quotation
system or, if The Wall Street Journal does not report such closing price, such
closing price as reported by a newspaper or trade journal selected by the
Committee or, if no such closing price is available on such date, (b) such
closing price as so reported in accordance with Section 2.8(a) for the
immediately preceding business day or, if no newspaper or trade journal reports
such closing price or if no such price quotation is available, (c) the price
that the Committee acting in good faith determines through any reasonable
valuation method that a share of Stock might change hands between a willing
buyer and a willing seller, neither being under any compulsion to buy or to sell
and both having reasonable knowledge of the relevant facts.

 

2.9    “ISO” means an option granted under this Plan to purchase Stock that is
intended to satisfy the requirements of Section 422 of the Code.

 

1



--------------------------------------------------------------------------------

 

2.10    “Key Employee” means an employee of AHL or any Subsidiary of AHL who, in
the judgment of the Committee acting in its absolute discretion, is a key to the
success of AHL or a Subsidiary of AHL.

 

2.11    “1933 Act” means the Securities Act of 1933, as amended.

 

2.12    “Non-ISO” means an option granted under this Plan to purchase stock that
is intended to fail to satisfy the requirements of Section 422 of the Code.

 

2.13    “Option” means an ISO or a Non-ISO.

 

2.14    “Option Certificate” means the written agreement or instrument that sets
forth the terms of an Option granted to a Key Employee or Director under this
Plan.

 

2.15    “Option Price” means the price that shall be paid to purchase one share
of Stock upon the exercise of an Option granted under this Plan.

 

2.16    “Parent Corporation” means any corporation that is a parent of AHL
within the meaning of Section 424(e) of the Code.

 

2.17    “Plan” means this AHL Services, Inc. 1997 Stock Incentive Plan effective
as of the date of the consummation of AHL’s initial public offering (the “IPO
Date”) and as amended from time to time thereafter.

 

2.18    “Rule 16b-3” means the exemption under Rule 16b-3 to Section 16(b) of
the Securities Exchange Act of 1934, as amended, or any successor to such rule.

 

2.19    “Stock” means the $.01 par value common stock of AHL.

 

2.20    “Subsidiary” means any corporation that is a subsidiary corporation
(within the meaning of Section 424(f) of the Code) of another corporation.

 

2.21    “Ten Percent Shareholder” means a person who owns (after taking into
account the attribution rules of Section 424(d) of the Code) more than ten
percent (10%) of the total combined voting power of all classes of stock of
either AHL, a Subsidiary of AHL or a Parent Corporation.

 

SECTION 3.    Shares Subject to Options.

 

There shall be 1,000,000 shares of Stock reserved for use under this Plan in
addition to the 3,500,000 shares reserved for use under this Plan as of August
31, 2001. Such shares of Stock shall be reserved to the extent that the Board
deems appropriate from authorized but unissued shares of Stock and from shares
of Stock that have been reacquired by AHL. Any shares of Stock subject to an
Option that remain unissued after the cancellation, expiration or exchange of
such Option for another Option shall again become available for use under this
Plan, but any shares of Stock used to satisfy a withholding obligation under
Section 16.3 of this Plan shall not again be available for use under this Plan.

 

SECTION 4.    Effective Date.

 

The effective date of this Plan shall be the IPO Date, provided AHL’s
shareholders (acting at a duly called meeting of such shareholders) approve the
establishment of this Plan within twelve (12) months after the date the Board
adopts this Plan. Any Option granted after the IPO Date and before such
shareholder approval automatically shall be granted subject to such approval. If
there is no such approval by AHL’s shareholders, the Plan shall not go into
effect.

 

2



--------------------------------------------------------------------------------

 

SECTION 5.    Committee.

 

This Plan shall be administered by the Committee. The Committee acting in its
absolute discretion shall exercise such powers and take such action as expressly
called for under this Plan and, further, the Committee shall have the power to
interpret this Plan and to take such other action in the administration and
operation of this Plan as the Committee deems equitable under the circumstances,
and not contrary to the terms of this Plan, which action shall be binding on
AHL, on each affected Key Employee or Director and on each other person directly
or indirectly affected by such action.

 

SECTION 6.    Eligibility.

 

Key Employees and Directors shall be eligible for the grant of Non-ISOs under
this Plan. Only Key Employees shall be eligible for the grant of ISOs under this
Plan.

 

SECTION 7.    Grant of Options.

 

7.1    Grant of Options to Key Employees.    The Board, or at the Board’s
discretion, the Committee, acting in its absolute discretion shall have the
right to grant Options to Key Employees under this Plan from time to time to
purchase shares of Stock and, further, shall have the right to grant new Options
in exchange for the cancellation of outstanding Options which have a higher or
lower Option Price; provided, however, no Option or Options, individually or
collectively, shall be granted in any calendar year to any Key Employee for more
than 250,000 shares of Stock, except that in connection with the initial
employment of an individual as Chief Executive Officer of AHL, the Board, or at
the Board’s discretion, the Committee, may grant an Option or Options,
individually or collectively, for up to 1,200,000 shares of Stock in the
calendar year of such initial employment. Each grant of an Option shall be
evidenced by an Option Certificate, and each Option Certificate shall

 

  (a)   specify whether the Option is an ISO or Non-ISO, and

 

  (b)   incorporate such other terms and conditions as the Board, or at the
Board’s discretion, the Committee, acting in its absolute discretion deems
consistent with the terms of this Plan.

 

If the Board, or at the Board’s discretion, the Committee, grants an ISO and a
Non-ISO to a Key Employee on the same date, the right of the Key Employee to
exercise the ISO shall not be conditioned on his or her failure to exercise the
Non-ISO.

 

7.2    Grant of Options to Directors.    The Board, or at the Board’s
discretion, the Committee, acting in its absolute discretion shall have the
right to grant Non-ISOs to Directors under this Plan from time to time to
purchase shares of Stock and, further, shall have the right to grant new
Non-ISOs in exchange for the cancellation of outstanding Non-ISOs which have a
higher or lower Option Price. Each grant of a Non-ISO shall be evidenced by an
Option Certificate, and each Option Certificate shall:

 

  (a)   provide that the right to exercise the Option granted by the Option
Certificate shall accrue and become exercisable for twenty-five percent (25%) of
the number of shares subject to the Option on each annual anniversary of the
date of grant of the Option (i.e., each Option granted shall vest in equal
increments over a four (4) year period from the date of grant of the Option), or
as otherwise determined by the Board, or at the Board’s discretion, the
Committee, and

 

  (b)   incorporate such other terms and conditions as the Board, or at the
Board’s discretion, the Committee, acting in its absolute discretion deems
consistent with the terms of this Plan.

 

7.3    $100,000 Limit.    The aggregate Fair Market Value of the shares of Stock
subject to ISOs and other incentive stock options (that satisfy the requirements
under Section 422 of the Code) granted to a Key Employee under this Plan and
under any other stock option plan adopted by AHL, a Subsidiary of AHL or a
Parent

 

3



--------------------------------------------------------------------------------

Corporation that first become exercisable in any calendar year shall not exceed
$100,000. Such Fair Market Value figure shall be determined by the Committee on
the date the ISO or other incentive stock option is granted. The Committee shall
interpret and administer the limitation set forth in this Section 7.3 in
accordance with Section 422(d) of the Code, and the Committee shall treat this
Section 7.3 as in effect only for those periods for which Section 422(d) of the
Code is in effect.

 

SECTION 8.    Option Price.

 

The Option Price for each share of Stock subject to an ISO shall be no less than
the Fair Market Value of a share of Stock on the date the ISO is granted or, if
the ISO is granted to a Key Employee who is a Ten Percent Shareholder, the
Option Price for each share of Stock subject to such ISO shall be no less than
one hundred ten percent (110%) of the Fair Market Value of a share of Stock on
the date the ISO is granted. In addition, the Option Price for a Non-ISO shall
be no less than the Fair Market Value of a share of Stock on the date the
Non-ISO is granted. The Option Price shall be payable in full and in cash upon
the exercise of any Option.

 

SECTION 9.    Exercise Period.

 

Each Option granted under this Plan shall be exercisable in whole or in part at
such time or times as set forth in the related Option Certificate, but no Option
Certificate shall:

 

  (a)   provide for the exercise of an Option other than as provided pursuant to
Section 7.1(b) or Section 7.2(a) of this Plan, or

 

  (b)   make an Option exercisable on or after the earlier of:

 

  (1)   the date that is the fifth anniversary of the date such Option is
granted, if such Option is an ISO and the Key Employee is a Ten Percent
Shareholder on the date such Option is granted, and

 

  (2)   the date that is the tenth anniversary of the date such Option is
granted, if such Option is a Non-ISO or if such Option is an ISO and is granted
to a Key Employee who is not a Ten Percent Shareholder on the date the Option is
granted.

 

Subject to the exercise limits imposed under Section 9(b), an Opinion
Certificate may provide for the exercise of an Option after the employment of a
Key Employee or the service of a Director on the Board has terminated for any
reason whatsoever, including death or Disability; provided, however, that unless
otherwise provided in an Option Certificate,

 

  (c)   in the event that a Key Employee’s employment by AHL is terminated on
any date, other than as a result of death or Disability, the Option shall expire
immediately and automatically on the last day of the three (3) consecutive month
period which immediately follows the last day of the Key Employee’s current
continuous period of employment by AHL; provided, however, that in the event a
Key Employee’s employment by AHL is terminated on any date (1) by AHL for good
cause (as determined by the Committee in its absolute discretion) or (2) by the
Key Employee without written consent of AHL, the Option shall expire immediately
and automatically on such date and shall be of no further force and effect with
respect to any shares of Stock not purchased before such date;

 

  (d)   in the event that a Director’s service on the Board is terminated on any
date, other than as a result of death or Disability, the Option shall expire
immediately and automatically on the last day of the Director’s current
continuous period of service on the Board; and

 

  (e)  

in the event that a Key Employee or Director dies while employed by AHL or while
serving on the Board of AHL, or in the event a Key Employee’s employment by AHL
or a Director’s service on the Board of AHL terminates as a result of
Disability, the Option may be exercised in full, to the extent not previously
exercised, (notwithstanding that such Option may not otherwise have fully vested
pursuant to Section 7.1(b) or Section 7.2(a) of this Plan) at any time during
the twelve (12) consecutive month

 

4



--------------------------------------------------------------------------------

 

period immediately following the date of death or termination of employment or
service on the Board, by the person or persons to whom the rights of the Key
Employee or Director under the Option pass by will or by the applicable laws of
descent and distribution (in the case of death) and by the Key Employee or
Director (in the case of termination as a result of Disability) and the Option
shall expire immediately and automatically on the last day of such period and
shall be of no further force and effect with respect to any shares of Stock not
purchased before such date.

 

For purposes of determining whether a Key Employee has terminated employment
with AHL, (i) employment by a Subsidiary of AHL shall be treated as employment
by AHL, (ii) a transfer of employment between or among AHL and Subsidiaries of
AHL shall not be treated as a termination of a Key Employee’s continuous
employment with AHL, and (iii) if a Key Employee is employed by a Subsidiary,
the sale of such Subsidiary by AHL shall be treated as a termination of the Key
Employee’s continuous employment with AHL.

 

SECTION 10.    Nontransferability.

 

An Option granted under this Plan shall not be transferable by a Key Employee or
Director other than by will or by the laws of descent and distribution, and any
such Option shall be exercisable during the lifetime of a Key Employee or
Director only by such Key Employee or Director. The person or persons to whom an
Option is transferred by will or by the laws of descent and distribution
thereafter shall be treated as the Key Employee or Director under this Plan.

 

SECTION 11.    Securities Registration and Restrictions.

 

Each Option Certificate shall provide that, upon the receipt of shares of Stock
as a result of the exercise of an Option, the Key Employee or Director shall, if
so requested by AHL, agree to hold such shares of Stock for investment and not
with a view to resale or distribution to the public and, if so requested by AHL,
shall deliver to AHL a written statement satisfactory to AHL to that effect.
Each Option Certificate also shall provide that, if so requested by AHL, the Key
Employee or Director shall make a written representation to AHL that he or she
will not sell or offer for sale any of such Stock unless a registration
statement shall be in effect with respect to such Stock under the 1933 Act and
any applicable state securities law or he or she shall have furnished to AHL an
opinion in form and substance satisfactory to AHL of legal counsel satisfactory
to AHL that such registration is not required. Certificates representing the
Stock transferred upon the exercise of an Option may, at the discretion of AHL,
bear a legend to the effect that such Stock has not been registered under the
1933 Act or any applicable state securities law and that such Stock cannot be
sold or offered for sale in the absence of (a) an effective registration
statement as to such Stock under the 1933 Act and any applicable state
securities law or (b) an opinion in form and substance satisfactory to AHL of
legal counsel satisfactory to AHL that such registration is not required.

 

SECTION 12.    Life of Plan.

 

No Option shall be granted under this Plan on or after the earlier of

 

  (a)   the tenth anniversary of the effective date of this Plan (as determined
under Section 4 of this Plan), in which event this Plan shall continue in effect
thereafter until all outstanding Options have been exercised in full or no
longer are exercisable, and

 

  (b)   the date on which all of the Stock reserved under Section 3 of this Plan
has (as a result of the exercise of Options) been issued or no longer is
available for use under this Plan, in which event this Plan also shall terminate
on such date.

 

SECTION 13.    Adjustment.

 

The number, kind or class (or any combination thereof) of shares of Stock
reserved under Section 3 of this Plan and the number, kind or class (or any
combination thereof) of shares of Stock subject to Options granted

 

5



--------------------------------------------------------------------------------

under this Plan and the Option Price of such Options shall be adjusted by the
Board in an equitable manner to reflect any change in the capitalization of AHL,
including, but not limited to, such changes as stock dividends or stock splits.
Furthermore, the Board shall have the right to adjust (in a manner that
satisfies the requirements of Section 424(a) of the Code) the number, kind or
class (or any combination thereof) of shares of Stock reserved under Section 3
of this Plan and the number, kind or class (or any combination thereof) of
shares subject to Options granted under this Plan and the Option Price of such
Options in the event of any corporate transaction described in Section 424(a) of
the Code, which provides for the substitution or assumption of such Options in
order to take into account on an equitable basis the effect of such transaction.
If any adjustment under this Section 13 would create a fractional share of Stock
or a right to acquire a fractional share of Stock, such fractional share shall
be disregarded and the number of shares of Stock reserved under this Plan and
the number subject to any Options granted under this Plan shall be the next
lower number of shares of Stock, rounding all fractions downward. An adjustment
made under this Section 13 by the Board shall be conclusive and binding on all
affected persons and, further, shall not constitute an increase in “the number
of shares reserved under Section 3” within the meaning of Section 15(a) of this
Plan.

 

SECTION 14.    Sale or Merger of AHL; Change in Control.

 

14.1    Sale or Merger.    If AHL agrees to sell all or substantially all of its
assets for cash or property or for a combination of cash and property or agrees
to any merger, consolidation, reorganization, division or other corporate
transaction in which Stock is converted into another security or into the right
to receive securities or property and such agreement does not provide for the
assumption or substitution of the Options granted under this Plan in accordance
with Section 13 of this Plan on a basis that is fair and equitable to holders of
such Options as determined by the Board, each then outstanding Option, at the
direction and discretion of the Board, may be canceled unilaterally by AHL as of
any date before the effective date of such transaction if he or she then has the
right (for a reasonable period of time) to exercise his or her Option in full
(notwithstanding that such Option may not otherwise have fully vested pursuant
to Section 7.1(b) or Section 7.2(a) of this Plan) on any date before the date as
of which the Board unilaterally cancels such Option in full.

 

14.2    Change in Control.    If the Board determines that there has been a
Change in Control of AHL or a tender or exchange offer is made for Stock (other
than by an employee benefit plan established and maintained by AHL), the Board
thereafter shall have the right to take such action with respect to any or all
unexercised Options under this Plan as the Board deems appropriate under the
circumstances to protect the interest of AHL in maintaining the integrity of
such grants under this Plan, including following the procedure set forth in
Section 14.1 for a sale or merger of AHL with respect to such Options. The Board
shall have the right to take different action under this Section 14.2 with
respect to different Key Employees or Directors or different groups of Key
Employees or Directors, as the Board deems appropriate under the circumstances.

 

SECTION 15.    Amendment or Termination.

 

This Plan may be amended by the Board from time to time to the extent that the
Board deems necessary or appropriate; provided, however, no such amendment shall
be made absent the proper approval of the shareholders of AHL (a) to increase
the number of shares reserved under Section 3 of this Plan, or (b) to change the
class of employees eligible for Options under Section 6 of this Plan. The Board
also may suspend the granting of Options under this Plan at any time and may
terminate this Plan at any time; provided, however, the Board shall not have the
right unilaterally to modify, amend or cancel any Option granted before such
suspension or termination unless (i) the Key Employee or Director consents in
writing to such modification, amendment or cancellation, or (ii) there is a
dissolution or liquidation of AHL or a transaction described in Section 13 or
Section 14 of this Plan.

 

SECTION 16.    Miscellaneous.

 

16.1    No Shareholder Rights.    No Key Employee or Director shall have any
rights as a shareholder of AHL as a result of the grant of an Option to him or
to her under this Plan or his or her exercise of such Option pending the actual
delivery of Stock subject to such Option to such Key Employee or Director.

 

6



--------------------------------------------------------------------------------

16.2    No Contract of Employment.    The grant of an Option to a Key Employee
or Director under this Plan shall not constitute a contract of employment or a
right to continue to serve on the Board and shall not confer on a Key Employee
or Director any rights upon his or her termination of employment or services in
addition to those rights, if any, expressly set forth in the Option Certificate
that evidences his or her Option.

 

16.3    Withholding.    Each Option grant shall be made subject to the condition
that the Key Employee or Director consents to whatever action the Board, or at
the Board’s discretion, the Committee, directs to satisfy the federal and state
tax withholding requirements, if any, that the Board (or the Committee) in its
discretion deems applicable to the exercise of such Option. The Board, or at the
Board’s discretion, the Committee, also shall have the right to provide, in an
Option Certificate, that a Key Employee or Director may elect to satisfy federal
and state tax withholding requirements through a reduction in the number of
shares of Stock actually transferred to him or to her under this Plan, and any
such election and any such reduction shall be effected so as to satisfy the
conditions to an applicable exemption under Rule 16b-3.

 

16.4    Construction.    This Plan shall be construed under the laws of the
State of Georgia.

 

16.5    Loans.    AHL shall not lend money or guarantee loans by third parties
to any Key Employee or Director to finance the exercise of any Option granted
under this Plan.

 

7



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, AHL Services, Inc. has caused its duly authorized officer to
execute this Plan this 27th day of February, 1997 to evidence its adoption of
this Plan.

 

AHL SERVICES, INC.

 

By:    /s/    FRANK A. ARGENBRIGHT, JR.        

Title:    Chairman and Co-Chief Executive Officer

 

8